 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   DAVID G. LEONARD,                               No. 2:12-cv-0915 TLN AC P
12                      Plaintiff,
13          v.                                       ORDER
14   JIM DENNY, et al.,
15                      Defendants.
16

17          By order filed January 22, 2019, plaintiff was ordered to provide the court with another

18   copy of his opposition to defendants’ motion for summary judgment because it appeared that the

19   copy he originally sent was not received. ECF No. 193. However, it appears that the

20   memorandum was merely delayed in the mail, as it was received by the court the same day the

21   order issued and entered on the docket the following day. ECF No. 194. Accordingly, plaintiff

22   should not submit another copy of his opposition to the motion for summary judgment or any

23   other briefing on the matter.

24          IT IS SO ORDERED.

25   DATED: January 24, 2019

26

27

28
